HEDRICK, Judge.
Plaintiff assigns as error the trial court’s granting of summary judgment in favor of the defendant.
Upon a motion for summary judgment, the duty of the court is to determine whether there is a genuine issue of material fact which should be tried by a jury. Zimmerman v. Hogg & Allen, Professional Association, 286 N.C. 24, 209 S.E. 2d 795 (1974). The moving party has the burden of establishing the absence of any triable issue, and this burden may be carried by the movant’s showing that an essential element of the opposing party’s claim is nonexistent. Id. The moving party must also show that he is entitled to judgment as a matter of law. Id.
In the present case, in order to recover for the alleged breach of contract, plaintiff had to prove that there was an enforceable agreement between the parties and that there was a breach of the agreement by defendant. The agreement between the parties was contained in a letter from defendant’s attorney to the attorneys for plaintiff:
We agree that if Vanita Stanback is unable to deduct the fees she is required to pay you during 1968 that Fred Stan-back will pay to her through you the difference in the federal and state income tax that she is required to pay by virtue of being unable to make this deduction for attorneys’ fees.
The meaning of this contract is determined by the intention of the parties, “which is ascertained by the subject matter of the contract, the language used, the purpose sought, and the situation of the parties at the time. [Citations omitted]” Pike v. Trust Co., 274 N.C. 1, 11, 161 S.E. 2d 453, 462 (1968). From the entire agreement and the underlying circumstances of the agreement, it would appear that defendant was agreeing to assure plaintiff that she would suffer no additional tax as a result of his payment to *247her of the $31,000 attorneys’ fees. Plaintiff further verified this interpretation in a deposition which was before the court:
[Plaintiff and her accountant] did what we were supposed to do, and my attorneys did what they were supposed to do. They and I were supposed to include $31,000 as taxable income on the return, and we did. . . .
I did understand I was to include the $31,000 in my tax return, and I did that.
The record shows that the I.R.S. resolved the tax problem presented by defendant’s payment to plaintiff of plaintiffs attorneys’ fees, by allowing plaintiff to exclude the $31,000.00 from income and by, of course, disallowing her deduction for the same amount. The result was that, for the $31,000.00 attorneys’ fees which defendant paid plaintiff, there was no tax liability. We read this result as being the object of the agreement of the parties. There is, therefore, no genuine issue as to the agreement of the parties. Furthermore, since the result eventually obtained through I.R.S. matched the result intended by the parties, there was no issue of defendant’s breach of the agreement. Summary judgment in favor of defendant on the issue of breach of contract was proper.
Plaintiff also assigns as error the court’s granting of summary judgment on the issue of punitive damages. In her complaint, plaintiff alleged that defendant’s conduct in breaching the contract was “willful, malicious, calculated, deliberate, and purposeful . . . ,” and that, as a result of defendant’s breach, plaintiff “had suffered great mental anguish and anxiety. . . .” Since we have already held that summary judgment was proper on the claim of breach of contract, it follows that an essential element of plaintiff’s claim for punitive damages has been negated. The granting of summary judgment on that issue was, therefore, proper.
Given the conclusion we have reached in the foregoing assignment of error, we deem it unnecessary to discuss plaintiff’s additional assignments of error relating to the court’s denial of plaintiff’s motions to amend her complaint. Neither of these *248assignments of error affects this decision, and both are rendered moot by this opinion.
Summary judgment in favor of defendant is
Affirmed.
Judges MARTIN (Harry C.) and WELLS concur.